Case 1:19-cv-02149-AT Document 51 Filed 10/29/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
CYNTHIA SORIA and GIOVANNI SORIA, as ELECTRONICALLY FILED
Parents and Natural Guardians of G.S., and DOC #:
CYNTHIA SORIA and GIOVANNI SORIA, DATE FILED: _ 10/29/2020
Individually,

Plaintiffs,

-against- 19 Civ. 2149 (AT)

NEW YORK CITY DEPARTMENT OF ORDER
EDUCATION,

Defendant.

 

 

ANALISA TORRES, District Judge:

Pursuant to the mandate of the United States Court of Appeals for the Second Circuit, ECF
No. 50, this action is DISMISSED. Any pending motions are moot.

The Clerk of Court is directed to close the case.
SO ORDERED.
Dated: October 29, 2020
New York, New York O}-

ANALISA TORRES
United States District Judge

 
